DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of the species restriction in the reply filed on December 5, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has elected Species VI: Figures 8A and 8B, wherein applicant states claims 1-20 are directed to the elected species.
Claims 1-20 are presently pending in this application.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities: In ll. 1, the phrase ‘The fixation screw assembly” should be re-written as --The assembly--.  Appropriate correction is required.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/563,697 and Application No. 13/184,026, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, it appears Application No. 14/563,697 and Application No. 13/184,026  fails to provide adequate support for the features of “the shank including a first biomaterial window and a second biomaterial window, the first biomaterial window and the second biomaterial window being circumferentially offset from each other and at least partially overlapping longitudinally”. It appears Application No. 15/795,920 provides support for claims 1-20, thus is given the effective filing date of 10/27/17.

Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the shaft" in ll. 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the shaft" in ll. 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is rejected on being dependent to a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8, and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cianfrani et al. (US 2009/0192551), herein referred to as Cianfrani, and in view of Mayer et al. (US 9,005,184), herein referred to as Mayer.
Regarding claims 1, 3, 4, Cianfrani discloses a fixation screw assembly (figure 1) for fusing a sacroiliac joint (considered intended use) comprising: a bone screw (10) including a head (14) and a shank (12) coupled to the head (14) to define a longitudinal axis of the bone screw (10) (see figure 9 below), the head (14) having a generally spherical outer surface (figures 1 and 9) defining an equator plane (see figure 9 below), a washer (16) disposed around the bone screw head (14) (figure 9), an inner surface of the washer (16) being generally spherical (figure 9) and corresponding to the generally spherical outer surface of the head (14) for polyaxial movement (¶34) around the head (14) relative to the longitudinal axis of the bone screw (10) (see figure 9 below), wherein at least a portion of the washer (16) is positioned below the equator plane (see figure 9 below) at any polyaxial angle of the washer (16) relative to the longitudinal axis of the bone screw (10) (see figure 9 below).

    PNG
    media_image1.png
    604
    772
    media_image1.png
    Greyscale

Yet, Cianfrani lacks the shank including a first biomaterial window and a second biomaterial window, the first biomaterial window and the second biomaterial window being circumferentially offset from each other and at least partially overlapping longitudinally, wherein the first and second biomaterial windows are disposed circumferentially perpendicular to one another, wherein the shaft includes a third biomaterial window offset 90 degrees relative to the first biomaterial window.
However, Mayer teaches a shank (5) (figure 7) including a first biomaterial window (see figure 7 below) and a second biomaterial window (see figure 7 below), the first biomaterial window (see figure 7 below) and the second biomaterial window (see figure 7 below) being circumferentially offset from each other (see figure 7 below) and at least partially overlapping longitudinally (see figure 7 below), wherein the first and second biomaterial windows (see figure 7 below) are disposed circumferentially perpendicular to one another (see figure 7 below), wherein the shaft includes a third biomaterial window (see figure 7 below) offset 90 degrees relative to the first biomaterial window (see figure 7 below).

    PNG
    media_image2.png
    324
    691
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cianfrani’s shank with the shank including a first biomaterial window and a second biomaterial window, the first biomaterial window and the second biomaterial window being circumferentially offset from each other and at least partially overlapping longitudinally, wherein the first and second biomaterial windows are disposed circumferentially perpendicular to one another, wherein the shaft includes a third biomaterial window offset 90 degrees relative to the first biomaterial window as taught by Mayer, since such a modification would allow the surgeon to place material into the bone screw and wherein the material is able to be released through the windows (col. 12, ll. 14-19), thus treating a patient.
Regarding claim 2, the modified Cianfrani’s fixation screw assembly has wherein the washer (16 of Cianfrani) includes a plurality of teeth (elements 36 of Cianfrani) configured to (i.e. capable of) directly engage the bone.
Regarding claim 5, the modified Cianfrani’s fixation screw assembly has wherein the bone screw is cannulated (figure 4 of Cianfrani) and has a cannulated opening (figure 4 of Cianfrani) at a proximal end of the shank (12 of Cianfrani), and the first and second biomaterial windows (see figure 7 above of Mayer) are each in fluid communication with the cannulated opening (figure 4 of Cianfrani).
Regarding claim 8, the modified Cianfrani’s fixation screw assembly has wherein the washer (16 of Cianfrani) is configured to (i.e. capable of) be angled, rotated or swiveled in multiple directions (¶34 of Cianfrani).
Regarding claim 9, the modified Cianfrani’s fixation screw assembly has wherein the teeth (elements 36 of Cianfrani) are tapered inward to allow the teeth to recess into the bone (figures 7 and 8 of Cianfrani).

Claims 6, 10-15, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cianfrani (US 2009/0192551) in view of Mayer (US 9,005,184) and further in view of Arni (US 2011/0045437).
Regarding claims 6, 10, the modified Cianfrani’s fixation screw assembly discloses all the features/elements as claimed (see claims above) but lacks wherein the bone screw includes a dual inner diameter including a first portion with shallow threads and a second portion with deep threads.
However, Arni teaches a bone screw (100) includes a dual inner diameter including a first portion with shallow threads (110, 114) and a second portion with deep threads (112, 114) (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Cianfrani’s fixation screw assembly with wherein the bone screw includes a dual inner diameter including a first portion with shallow threads and a second portion with deep threads as taught by Arni, since such a modification would provide an alternative fixation member suitable for nesting within cortical bone and cancellous bone (Abstract).
Regarding claims 11, 13, Cianfrani discloses a fixation screw assembly (figure 1) for fusing a sacroiliac joint (considered intended use) comprising: a bone screw (10) including a head (14) and a shank (12) including a plurality of threads (20, 22) coupled to the head (14) to define a longitudinal axis of the bone screw (10) (see figure 9 above), the head (14) having a generally spherical outer surface (figures 1 and 9) defining an equator plane (see figure 9 above), and a washer (16) disposed around the head (14) of the bone screw (10) (figure 9), an inner surface of the washer (16) being generally spherical (figure 9) and corresponding to the generally spherical outer surface of the head (14) (figure 9) for polyaxial movement (¶34) relative to the longitudinal axis of the bone screw (10) (see figure 9 above), wherein at least a portion of the washer (16) is positioned below the equator plane (see figure 9 above) at any polyaxial angle of the washer (16) relative to the longitudinal axis of the bone screw (10) (see figure 9 above).
Yet, Cianfrani lacks wherein the shank including a first biomaterial window and a second biomaterial window, the first biomaterial window and the second biomaterial window being circumferentially offset from each other and at least partially overlapping longitudinally, wherein the shaft includes a third biomaterial window circumferentially offset 90 degrees relative to the second biomaterial window and overlaps the second biomaterial window longitudinally.
However, Mayer teaches a shank (5) (figure 7) including a first biomaterial window (see figure 7 below) and a second biomaterial window (see figure 7 below), the first biomaterial window (see figure 7 below) and the second biomaterial window (see figure 7 below) being circumferentially offset from each other (see figure 7 below) and at least partially overlapping longitudinally (see figure 7 below), wherein the shaft includes a third biomaterial window (see figure 7 below) circumferentially offset 90 degrees relative to the second biomaterial window (see figure 7 below) and overlaps the second biomaterial window longitudinally (see figure 7 below).

    PNG
    media_image3.png
    329
    683
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cianfrani’s shank with wherein the shank including a first biomaterial window and a second biomaterial window, the first biomaterial window and the second biomaterial window being circumferentially offset from each other and at least partially overlapping longitudinally, wherein the shaft includes a third biomaterial window circumferentially offset 90 degrees relative to the second biomaterial window and overlaps the second biomaterial window longitudinally as taught by Mayer, since such a modification would allow the surgeon to place material into the bone screw and wherein the material is able to be released through the windows (col. 12, ll. 14-19), thus treating a patient.
The modified Cianfrani’s fixation screw assembly further lacks wherein the shank includes a dual inner diameter including a first portion with shallow threads and a second portion with deep threads.
However, Arni teaches a bone screw (100) includes a dual inner diameter including a first portion with shallow threads (110, 114) and a second portion with deep threads (112, 114) (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Cianfrani’s fixation screw assembly with wherein the bone screw includes a dual inner diameter including a first portion with shallow threads and a second portion with deep threads as taught by Arni, since such a modification would provide an alternative fixation member suitable for nesting within cortical bone and cancellous bone (Abstract).
Regarding claim 12, the modified Cianfrani’s fixation screw assembly has wherein the bone screw is cannulated (figure 4 of Cianfrani) with an opening (figure 4 of Cianfrani) extending from a proximal portion to a distal portion of the bone screw (figure 4 of Cianfrani).
Regarding claim 14, the modified Cianfrani’s fixation screw assembly has wherein the bone screw is cannulated (figure 4 of Cianfrani) and has a cannulated opening (figure 4 of Cianfrani) at a proximal end of the shank (12 of Cianfrani), and the first, second and third biomaterial windows (see figure 7 of Mayer above) are each in fluid communication with the cannulated opening (figure 4 of Cianfrani).
Regarding claim 15, the modified Cianfrani’s fixation screw assembly has wherein the head (14 of Cianfrani) of the bone screw includes a groove (see figure 9 of Cianfrani above) at a proximal-most end of the head (see figure 9 of Cianfrani above) and the washer (16 of Cianfrani) includes a lip (37 of Cianfrani) at a proximal-most end of the washer (16 of Cianfrani) (see figure 9 of Cianfrani above).
Regarding claim 18, the modified Cianfrani’s fixation screw assembly has wherein the washer (16 of Cianfrani) is configured to (i.e. capable of) be angled, rotated or swiveled in multiple directions (¶34 of Cianfrani).
Regarding claim 19, the modified Cianfrani’s fixation screw assembly has wherein the washer (16 of Cianfrani) includes one or more engagement surfaces (elements 36 of Cianfrani) configured to (i.e. capable of) engage the bone.
Regarding claim 20, the modified Cianfrani’s fixation screw assembly has wherein the engagement surfaces are teeth (elements 36 of Cianfrani) that are tapered inward to allow the teeth to recess into bone (figures 7 and 8 of Cianfrani).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cianfrani and Mayer as applied to claim 1 above, and further in view of Huang et al. (US 2017/0296246), herein referred to as Huang.
Regarding claim 7, the modified Cianfrani’s fixation screw assembly discloses all the features/elements as claimed except for wherein the bone screw is a 3D printed bone screw.
However, Huang teaches a bone screw (fixation member) is 3D printed (¶28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Cianfrani’s fixation screw assembly with wherein the fixation member is 3D printed as taught by Huang, since such a modification is considered a product by process, wherein 3D printing is a specific type of process to manufacture the product.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cianfrani, Mayer, Arni as applied to claim 11 above, and further in view of Huang et al. (US 2017/0296246), herein referred to as Huang.
Regarding claim 17, the modified Cianfrani’s fixation screw assembly discloses all the features/elements as claimed except for wherein the bone screw is a 3D printed bone screw.
However, Huang teaches a bone screw (fixation member) is 3D printed (¶28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Cianfrani’s fixation screw assembly with wherein the fixation member is 3D printed as taught by Huang, since such a modification is considered a product by process, wherein 3D printing is a specific type of process to manufacture the product.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,925,653. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the USP claims lies in the fact that the USP claims includes more elements and are thus, more specific. Thus, the USP is in effect a “species” of the “generic” invention of the instant application’s claims. It has been held that the generic invention is “anticipated” by the “species”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775